McMurray, Presiding Judge.
Plaintiff Olympus Corporation filed this suit on an open account. Defendant Camera Haus, Inc. answered denying plaintiff’s claim.
Plaintiff filed its motion for summary judgment and affidavits in support thereof. Defendant filed its affidavit in opposition. The trial court granted plaintiff’s motion for summary judgment and defendant appeals. Held:
Plaintiff’s evidence shows that it provided the goods in question in accordance with defendant’s instructions, and billed defendant in the same manner as previous transactions. Defendant’s evidence shows that the items in question were purchased under an express agreement that the items could be returned for full credit if not purchased by defendant’s customer for whom they were specially ordered; that the customer did not purchase the items; that plaintiff refused to allow defendant to return the items; and that subsequently defendant was unable to sell the merchandise for its costs. The un*167signed invoice sent to defendant was not a writing in confirmation of a contract under OCGA § 11-2-201 et seq. See Jackson v. Meadows, 153 Ga. App. 1 (1) (264 SE2d 503). The contract being entirely parol and the parties having presented conflicting evidence as to the terms of the contract, genuine issues of material fact remain for jury determination. Yalanzon v. Citibank (South Dakota) N.A., 169 Ga. App. 961, 962 (1) (315 SE2d 677). See also OCGA § 9-11-56.
Decided June 18, 1985.
Douglas E. Smith, for appellant.
Bennet Grude, for appellee.

Judgment reversed.


Banke, C. J., and Benham, J., concur.